Citation Nr: 0809284	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-29 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for conjunctivitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel








INTRODUCTION

The veteran served on active duty from October 1958 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO confirmed and continued a 
noncompensable rating assigned to the service-connected 
conjunctivitis.  The veteran timely appealed the RO's April 
2003 rating action to the Board. 

On her substantive appeal, received by the RO in October 
2003, the veteran requested a hearing before a Veterans Law 
Judge at the Roanoke, Virginia RO (i.e., Travel Board 
hearing).  In an April 2007 letter to the RO, the veteran 
withdrew her hearing request.  Thus, the veteran's Travel 
Board hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (2007). 

In July 2007, the Board remanded the issue on appeal to the 
RO for additional development.  The requested development has 
been accomplished, and the case has returned to the Board for 
appellate consideration.


FINDING OF FACT

The veteran's service-connected conjunctivitis is not 
manifested by active symptoms or identifiable residuals.


CONCLUSION OF LAW

The criteria for an increased compensable rating for 
conjunctivitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 4.7, 4.84, Diagnostic 
Code 6018 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 


Duty to Notify

With regard to the increased evaluation claim for 
conjunctivitis, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  

In this case, the Board is aware that the VCAA letters, 
issued by the originating agency in May 2001, November 2002, 
September 2003, and December 2005 do not contain the level of 
specificity set forth in Vazquez-Flores.  The Board does not 
find that any such procedural defect constitutes prejudicial 
error in this case because of evidence of actual knowledge on 
the part of the veteran.  Additionally, other documents in 
the claims file reflect that the veteran received 
notification that a reasonable person could be expected to 
understand in order to know what was needed to substantiate 
the claim.   See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this regard, the Board finds that the veteran's 
statements, submitted throughout the duration of the appeal, 
have demonstrated her understanding of the evidence necessary 
to substantiate her increased evaluation claim.  To this end, 
on a VA Form 9, received by the RO in October 2003, the 
veteran specifically maintained that she had read the 
statement of the case and argued that her conjunctivitis 
warranted an increased rating.  This statement indicates an 
awareness on the part of the veteran of the evidence 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
statements of the effects of the service-connected 
conjunctivitis has had on her daily life (i.e., pain and loss 
of vision of the eyes in bright lights), the Board does not 
view the eye disorder on appeal to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.

Finally, an April 2003 rating decision included a discussion 
of the rating criteria utilized in the present case, and said 
criteria was set forth in further detail in a September 2003 
statement of the case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Duty to Assist 

Regarding VA's duty to assist the appellant with her 
increased evaluation claim on appeal, relevant post-service 
private and VA examination and clinical treatment reports, 
Social Security Administration reports, along with statements 
of the veteran and her representative, have been associated 
with the claims files.  Indeed, in July 2007, the Board 
remanded the veteran's increased evaluation claim to the RO 
for additional development, which included a VA examination 
to determine the current severity of the service-connected 
conjunctivitis. VA performed the requested examination in 
August 2007.  In September 2007, the VA examiner prepared an 
addendum to the August 2007 examination. 

In a written argument to the RO, dated in February 2008, the 
veteran's representative argued that the August 2007 VA eye 
examination report did not comply with the Automated Medical 
Information Exchange (AMIE) worksheets for rating eye 
conditions (i.e., the examiner must provide a detailed review 
of the veteran's pertinent medical history, current 
complaints, and nature and etiology of any diagnosed eye 
disorder), as requested by the Board in its July 2007 remand 
request.  (See, Informal Hearing Presentation, dated in 
February 2008, page (pg.) 2).  Notwithstanding the foregoing, 
a review of the August and September 2007 VA examination 
report and addendum, respectively, show that the examiner 
recorded the veteran's history and current complaints, and 
provided rationale for his diagnoses and conclusions.  
Overall, the Board finds the evidence of record adequate for 
evaluating the veteran's increased evaluation claim. 


II.  Laws and Regulations

General rating criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected conjunctivitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).). 

Diseases of the Eye Criteria

The RO has assigned a noncompensable rating to the service-
connected conjunctivitis under Diagnostic Code 6018, chronic 
conjunctivitis.  Under that code, a maximum 10 percent rating 
is warranted if there is evidence of active conjunctivitis 
with objective symptoms.  If it is healed, it is rated on the 
basis of residuals; and, if there are no residuals, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018.  

III.  Legal Analysis

The veteran contends that an increased compensable evaluation 
is warranted for her conjunctivitis because her symptoms have 
increased in severity.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
conjunctivitis.  In reaching the foregoing determination, the 
Board observes that the records is devoid of any objective 
evidence demonstrating that the veteran currently has active 
conjunctivitis or residuals of conjunctivitis.  To this end, 
when evaluated for her eyes by VA in August 2000 and June 
2001, the veteran's lens, iris, conjunctiva and lids were 
reported as normal and clear, respectively.  The August 2000 
and June 2001 VA examiners each diagnosed the veteran as 
having recurrent herpetic conjunctivitis by history, with no 
current evidence of conjunctiva activity.  (See, August 2000 
and June 2001 VA eye examination reports).  The absence of 
clinical evidence of active conjunctivitis was also noted on 
an August 2007 VA eye examination report.  A review of that 
report shows that the veteran's conjunctiva were reported as 
having been completely white, without scarring or staining.  
Indeed, in a September 2007 addendum, the VA examiner 
specifically concluded, "kindly refer to exam of 8-28-07 
which clearly shows clear white 'conjucntiva' without 
scarring or staining."  Thus, as there is no current active 
or residuals of conjunctivitis, an increased rating to 10 
percent is not warranted under Diagnostic Code 6018.  See 38 
C.F.R. § 4.84a Diagnostic Code 6018.

In addition, although the veteran had corrected distant 
visual acuity to 20/30 in both eyes in August 2007, the 
competent medical evidence fails to relate any decreased 
vision to the service-connected conjunctivitis.  Any 
coexisting eye impairment manifested by decreased vision due 
to nonservice-connected coexisting eye disabilities may not 
be considered in determining entitlement to an increased 
evaluation for service-connected conjunctivitis.  38 C.F.R. § 
4.14 (2007).

The Board has also considered whether the veteran's 
conjunctivitis could be evaluated under any other diagnostic 
codes, but finds that a increased evaluation to 10 percent is 
not warranted.  In this regard, because VA examination 
reports, dated in August 2000, June 2001 and August 2007, are 
devoid of any clinical evidence of other diseases of the 
eyes, such as uveitis, keratitis, scleritis, iritis, 
cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage and detachment of the retina. unhealed eye, an 
increased rating to 10 percent is not warranted under 
Diagnostic Codes 6000-6009.  See, 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000-6009.  

Finally, as the above-referenced VA examination reports do 
not contain any clinical evidence of centrally located 
localized scars, atrophy, or irregularities of the retina, 
with irregular, duplicated, enlarged, or diminished image; 
glaucoma, simple, primary, noncongestive; benign new growths 
(eyeball and adnexa, other than superficial); central 
nystagmus; active chronic trachomatous conjunctivitis; ptosis 
(unilateral or bilateral); ectoropion (unilateral or 
bilateral); entropion (unilateral or bilateral), and 
lagopthalmos (unilateral or bilateral), increased ratings to 
10 percent are not warranted under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6011, 6013, 6015, 6016, 6017, 6019, 6020, 
6021, 6022 (2007).  

IV.  Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not contended, nor does the evidence 
indicate, that her conjunctivitis caused marked interference 
in employment or required any periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the grant of an 
increased compensable rating for conjunctivitis.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The disability at issue has not rendered the veteran's 
clinical picture unusual or exceptional in nature, has not 
markedly interfered with employment, and has not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the veteran's case to the Under 
Secretary or Director for consideration of extraschedular 
evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An increased compensable rating for conjunctivitis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


